DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-6 and 9-19 are pending in the application.
	In the response filed 25 October 2021, claims 1 and 5 were amended and claim 7 was cancelled.  These amendments have been entered.
	Claims 10-19 have been withdrawn from current consideration, as being drawn to a non-elected invention (see below).
	Claims 1-6 and 8-9 remain under current consideration by the Examiner.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9) and Species 1 (Figs. 1-2 and 5-6) in the reply filed on 25 October 2021 is acknowledged.  The traversal is on the ground(s) that Kazuhiro (GB2111579A) allegedly fails to disclose the connecting element according to amended claim 1 and thus amended claim 1 constitutes a novel common special technical feature giving the groups and species unity of invention.  This is not found persuasive because the connecting element according to amended claim 1 still fails to make a contribution over the prior art (as evidenced by the prior art rejections below) and thus fails to provide a common special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 October 2021.
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 6 is objected to because of the following informalities:  Appropriate correction is required.
Re Claim 6:  In line 1 of claim 6, --wherein-- should be inserted between “claim 1,” and “the at least one groove”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claim 1:  Claim 1 recites the limitation “the connecting element includes at least one groove enclosing at least partially the connecting element” in lines 11-12.  It is not clear how the “connecting element” can include “at least one groove” that encloses the connecting element itself.  How can an element enclose that element itself?  For examination purposes for this Office Action only, the Examiner will interpret this limitation to mean that the “at least one groove” surrounds (at least partially) a perimeter of the connecting element.  Clarification and correction are required. 
	In addition, claim 1 recites the limitation “the connecting element is formed as a profile section of constant cross-section having a profile axis that extends parallel to the at least one groove” in lines 19-20.  It is not clear what is meant by a “constant cross-section”.  Clearly it does not mean that the connecting element is flat (see connecting element 10 in Fig. 1).  For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring specifically to a cross-section along the “profile axis that extends parallel to the at least one groove”.  Clarification and correction are required. 
	Re Claims 2-6 and 8-9:  These claims are considered indefinite because they depend from indefinite claim 1.
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, in claims 1-9 the language related to an “induction coil” and a “coil carrier” of an “induction cooking hub” is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clancy (US Patent 3,197,935).
	Re Claim 1, as best understood by the Examiner:  Clancy discloses a connecting element (17) for connecting an induction coil to a coil carrier of an induction cooking hob (see note above related to this functional limitation), wherein: 
the connecting element (17) is made of an elastic material, 
the connecting element (17) is formed as a single-piece part, 
the connecting element (17) includes a first snap-fit portion (the upper portion of fastener 17, comprising outer legs 18 and 19) connectable to a first cut-out (for example, as is shown at the gap between inturned flanges 21 and 22) of the induction coil (for example, as is shown for trim molding strip 16; see note above related to this functional limitation), so that the first snap-fit portion and the first cut-out form a first snap-in mechanism, 
the connecting element (17) includes a spring portion (comprising projections 29 and 31) arrangeable between the induction coil and the coil carrier (for example, as is shown for vehicle body 11; see note above related to this functional limitation), so that the spring portion provides a distance between the induction coil and the coil carrier, 
the connecting element (17) includes at least one groove (formed by indentations 23 and 24) enclosing at least partially the connecting element, 
the groove (at 23 and 24) is engageable with the first cut- out (as is shown at the gap between inturned flanges 21 and 22) of the induction coil, 
the connecting element (17) includes a second snap-fit portion (comprising inner legs 25 and 26) extending opposite to the first snap-fit portion, 
the second snap-fit portion is connectable to a second cut- out (for example, as is shown at aperture 28) of the coil carrier (for example, as is shown for vehicle body 
the connecting element (17) is formed as a profile section of constant cross-section (see Fig. 1) having a profile axis that extends parallel to the at least one groove.
Re Claim 3:  Clancy discloses a connecting element (17) wherein the at least one groove (at 23 and 24) is arranged between the first snap-fit portion (the upper portion of fastener 17, comprising outer legs 18 and 19) and the spring portion (comprising projections 29 and 31).
Re Claim 4:  Clancy discloses a connecting element (17) wherein the spring portion includes at least two wings (projections 29 and 31) arranged at opposite sides, wherein said wings extend outwards and away from the first snap-fit portion.
Re Claim 5:  Clancy discloses a connecting element (17) wherein the second snap-fit portion extends between the at least two wings (29, 31) of the spring portion.
Re Claim 6:  Clancy discloses a connecting element (17) wherein the at least one groove (at 23 and 24) comprising two parallel grooves arranged at opposite sides of the connecting element.
Re Claim 8:  Clancy discloses a connecting element (17) wherein the first snap-fit portion includes a clearance hole (the opening between outer legs 18 and 19, extending the length of the fastener 17)  that extends parallel to the profile axis.
Re Claim 9:  Clancy discloses a connecting element (17) wherein the first snap-fit portion (the upper portion of fastener 17, comprising outer legs 18 and 19) is formed as a truncated pyramid (see Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Clancy (US Patent 3,197,935).
Re Claim 2:  Clancy, as discussed for claim 1 above, discloses a connecting element significantly as claimed except it does not explicitly disclose wherein the connecting element is made of silicone or rubber.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Clancy such that the connecting element is made of silicone or rubber, for the purpose of providing a relatively soft and elastic material that will protect the components and provide a secure connection, and since the choice of these known materials would have been within the skill of the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678